Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 14, 1977, convicting him of attempted burglary in the third degree and petit larceny, after a nonjury trial, and imposing sentence. By order dated July 9, 1979, this court reversed the judgment, on the law, and dismissed the indictment (People v Barnes, 71 AD2d 628). By order dated June 3, 1980, the Court of Appeals reversed the order of this court and remitted the case to this court for a determination of the facts (50 NY2d 375). Judgment affirmed. No opinion. This case is remitted to the Supreme Court, Kings County, for further proceedings so that execution of the judgment may be commenced or resumed. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.